UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4305



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDY LINDIAL QUATTLEBAUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-02-548)


Submitted:   July 19, 2006                 Decided:   July 31, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell W. Templeton, Columbia, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Jane B. Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Randy Lindial Quattlebaum pled guilty to conspiracy to

possess with intent to distribute at least 500 grams, but no more

than 3.5 kilograms, of cocaine, in violation of 21 U.S.C. § 846

(2000).    He was sentenced to 168 months in prison.             Quattlebaum

appeals, contending that the Government breached the plea agreement

by threatening at sentencing to recommend that he not receive a

downward adjustment based on acceptance of responsibility if he

pressed    his   objections   to   the   presentence   report.      He   also

complains about the method of calculating his base offense level,

which was based on the weight of crack cocaine rather than powder

cocaine.    There was overwhelming evidence before the court that

Quattlebaum converted powder cocaine to crack. Finding no evidence

of a breach, we affirm.

            A plea agreement is breached when a government promise

that induced the plea goes unfulfilled.         Santobello v. New York,

404 U.S. 257, 262 (1971); United States v. Ringling, 988 F.2d 504,

506 (4th Cir. 1993).      The Government is bound only to promises

actually made to the defendant, United States v. Peglera, 33 F.3d

412, 413 (4th Cir. 1994), and the burden lies with the party

asserting the breach to establish the breach by a preponderance of

the evidence.     United States v. Snow, 234 F.3d 187, 189 (4th Cir.

2000); United States v. Dixon, 998 F.2d 228, 230 (4th Cir. 1993).




                                   - 2 -
            “We    construe       plea    agreements     in     accordance   with

principles of contract law so that each party receives the benefit

of the bargain.”    United States v. Holbrook, 368 F.3d 415, 420 (4th

Cir. 2004), vacated on other grounds, 125 S. Ct. 2934 (U.S.

June 20, 2005) (No. 04-8323).             However, because a plea agreement

implicates a defendant’s fundamental and constitutional rights, we

analyze the agreement with more scrutiny than we would a commercial

contract.    Id.

            In his plea agreement, Quattlebaum agreed to plead guilty

to a conspiracy involving at least 500 grams, but less than 3.5

kilograms, of cocaine.          The agreement recited that: sentencing lay

within the court’s sole discretion; the sentence would be imposed

in accordance with the federal sentencing guidelines; and that any

estimate of the sentence that Quattlebaum might have received from

his attorneys, the Government, or the probation office was not

binding.     The last part of the agreement stated that the “Plea

Agreement contains the entire agreement of the parties,” could “be

modified only in writing signed by all parties; and that any and

all other promises, representations and statements, whether made

prior to, contemporaneous with, or after this Agreement, are null

and void.”

            Notably,      the     agreement      contained      no   stipulations

regarding    the   base   offense        level   that   would   be   assigned   to

Quattlebaum, the manner in which that level would be calculated, or


                                         - 3 -
any adjustments for acceptance of responsibility.     Nor did the

Government make any representations during the plea colloquy or at

sentencing that would have resulted in a modification of the terms

of the agreement.   We conclude that Quattlebaum has not met his

burden of establishing a breach of the plea agreement, and we

affirm.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -